Citation Nr: 1010728	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-29 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dermatitis (claimed 
as rashes of the legs, chest, and back).

4.  Entitlement to service connection for seborrheic 
keratosis and basal cell carcinoma (claimed as black spots of 
the head, face, and back).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to March 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2008, a 
statement of the case was issued in September 2008, and a 
substantive appeal was received in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran contends that he is entitled to 
service connection for bilateral hearing loss, tinnitus, 
dermatitis, and seborrheic keratosis and basal cell 
carcinoma.

The Board notes that the appellate scheme set forth in 38 
U.S.C.A. § 7104(a) contemplates that all evidence will first 
be reviewed at the agency of original jurisdiction so as not 
to deprive the claimant of an opportunity to prevail with his 
claim at that level.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  When the agency of original jurisdiction 
receives evidence relevant to a claim properly before it that 
is not duplicative of evidence already discussed in the 
statement of the case or a supplemental statement of the 
case, it must prepare a supplemental statement of the case 
reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, 
when evidence is received prior to the transfer of a case to 
the Board a supplemental statement of the case must be 
furnished to the Veteran, and his representative, if any, as 
provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37(a).  There is no legal authority for a 
claimant to waive, or the RO to suspend, this requirement.  
38 C.F.R. § 20.1304(c).

In this case, additional evidence was received by the RO in 
August 2009, including VA treatment records, photographs, a 
lay statement, information regarding nitroglycerin, a journal 
article, and a private medical opinion with examination 
results.  The Veteran requested that this evidence be 
reviewed by a Decision Review Officer at the RO.  It appears 
that this additional evidence was received by VA the day 
before the claims file was transferred to the Board.  As the 
evidence appears to be relevant to the Veteran's claim and 
some is not duplicative of evidence already discussed in the 
April 2009 supplemental statement of the case, the case must 
be returned to the agency of original jurisdiction for 
initial review.  38 C.F.R. §§ 19.31, 19.37.

In addition, the Board observes that the Veteran requested, 
on the August 26, 2009 statement, that he be scheduled for a 
Travel Board hearing if a favorable decision is not made by 
the RO.  The Board notes that there is no indication in the 
record that the Veteran or his representative has withdrawn 
the August 2009 request.  Therefore, if the benefits sought 
are not granted on remand, the Veteran should be scheduled 
for a Travel Board hearing.  See 38 C.F.R. §§ 20.703, 
20.1304.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should review the 
additional evidence received since the 
April 2009 supplemental statement of the 
case and readjudicate the issues on 
appeal.  The RO should then furnish the 
Veteran and his representative with an 
appropriate supplemental statement of the 
case. 

2.  Unless all of the benefits sought are 
granted, the Veteran should be scheduled 
for a Board hearing.  After the hearing is 
conducted, or in the event the Veteran 
cancels the hearing or fails to report, 
the case should be returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

